                         Case: 5:20-cv-01923-JRA Doc #: 1-1 Filed: 08/28/20 1 of 19. PageID #: 7
                                                                  EXHIBIT           EXHIBIT
                                                                                      A




                                                                           A
                                                                                                                                                                    •?>      •   /
                                                  STARK COUNTY COMMON PLEAS- COURT                                   '                '
                                 .              •    " CIVIL DESIGNATION FORM                                                                       '                                    'O/.
                                                                                                                                                                      ci?
               P-URSUANTTO LOCAL EXILE 9.02;;TBIS FORM MUST BE FILLED OXJT IN-ITS ENTIRETY.
                                                                                                                                                                            V5
                                                                                                                                                                                           %<
                 IF THISFORM IS NOT FILLED OUT IN l¥s ENTIRETY, THE COMPLAINT AND ALL" .
                    OTHER DOCUMENTS WELL BE RETURNED BY THE CLERK WITHOUT FILING.
                                                                                                                                                                                                MC

           CASE NUMBER                  .            ? 0 20 C V 0 t 1 0 8
                                                                             ,T>"                                        Heath
          -vs-




          DEFENDANT                                  Cjo         1Pt""v"Vd — ^
          Has fliis case been previously filed and dismissed? ' ' Yes                             ^-~NcT. If yes, list case nb. and
          judge..


          List all "related pend.ing. case(s). including case number and judge.


                             CIVIL CATEGORIES: PLACE (X) IN ONE CATEGORY ONLY

          { } A. Professional Tort                                 •     {'} E. Foreclosure                 .
                 { .} Medical Malpractice
                   { } Dental Malpractice
                   { } Optometric Malpractice                            { } F. Administrative Appeal
                   { }Chiropractic.Malpractice
                   { } Legal Malpractice                                { } G. Complex Litigation Classification Requested                              .
      .          ' { } Other Malpractice


      { } B. Product Liability
                                                                        {/}- H.. Other Civil
     {} C. Other Tort                                                          { }• Contract Case                   ".
           '     { } Personal .Injury       •    .                             {^-Miscellaneous Civil
                 { } -Personal Injury- Auto                                    { } Real Property
                 { } Miscellaneous                                            { } Consumer Sales Practices Act
                                                                              { } -Credit Card Case                           .
     { } D. Workers Qompensation


     Brief Factual Summary:                                  .                                .                      .                          -             ;

           TTcb b OvitDCjrrr^ ify ob \^/r^                                                                      -\p .                                                                '
    Description of damages including all special damages to date: ^
                                                                                                        I'D c.<5* \ rv-\ V p^-c^V-C C>                                .
    Do you think this case should be referred to the Court Mediation Program at this time? Yesbio
    Reasons:             '                             "                                          . .                             .


    Is this case based on- a violation of the Ohio Mortgage Broker Act (ORC 1322) ?                                        Yes             No



Ocy-rvp s                            virrV . ^
    Firm Name (Print or Type) . -                                      Attorney ofRecord (Print, or Type)
                                                                                                                                                        '
                                                                                                                                                             TV
                                                                                                                                                            -P. >
                                                                                                                                                    df'
<3 Address        (L,o_rvVorN, ot\               MiHTDG
                                                                       ^Signature                                                           "V
                                                                                                                                            A


                                                                                                                                      rb

   Telephone'                                                          Attorney Registration Number
   UF.V. 9/09
                         Case: 5:20-cv-01923-JRA Doc #: 1-1 Filed: 08/28/20 2 of 19. PageID #: 8
                                                                                                   U/\->


                                                                                          <2?<2?             ^0/, ;J-v • .
                                                                                               #v>
                                      IN THE COURT OF COMMON PLEAS                                               yA/^i*      .'


                                                 STARK COUNTY, OHIO                                         4
                                                                                                                 c.
                                                                                                                  •




        Jti'iK&s          H    &ijrd Jr-                         case#            2 0 20 C V 0 1 1 08
       .^2b         tfexih£C«JccA deck,
                                                                                      Heath
             -on , Obi-         H^TIO                            JUDGE
                     t
                   I-*

                                  Plaintiff(s)



              VS                                                 (X) COMPLAINT
                          J Frri-p-Rav|                          (       ) APPEAL

       «Jo3P \lo&- 5k                 5\J
        CrnrAon j OVY            hH1\Q
£/ o Human "R&SOU ft<i5           Defendant(s)


         Discrimination due to disability started on 4/20/2018. Dr. Dinsmore, primacy
        .care physician of .Tames Byrd .Tr., wrote a doctor's note instructing James to
         have 15 hours off between truck driving runs due to digestive orders. (Copy
         #1). PepsiCo/Frito-Lay refused to make reasonable accommodations. James
         symptoms kept worsening.


        Un 8/17/2018, Dr. Bandi performed colonoscopy. Dr. Bandi filled out the
        required paperwork tor reasonable accommodations. Paperwork was sent to
        FepsiCo/Frito-Lay, Human Resources, Traffic Center, Canton, OH. PepsiCo/
        Prito-Lay would not accommodate.—                        :

        On 08/08/2018, Dr. Ramakrishna Bandi's Physician Assistant, Maura Forester.
        submitted paperwork requesting reasonable accommodations. (Copy #2).
        Ayctin, PepsiCo/Frito-Lay refused.                           :        ;



       Again, on 10/05/2018, Physician Assistant, Ms. Forester, requested the
       reasonable accommodations. PepsiCo/Frito-Lay again refused, ((jj^p                                         ^




                                                                                                     t-A* -r=N
       Case: 5:20-cv-01923-JRA Doc #: 1-1 Filed: 08/28/20 3 of 19. PageID #: 9




On 10/15/2018. a request for reasonable accommodations was sent to Peter
Johnston, Human Resource Manager for PepsiCo/Frito-Lav Canton. OH.
Again, PepsiCo/Frito-Lay refused. (Copy #4).


Numerous texts and calls were made by James Byrd to Andrea Fortune.
Human Resources, and Jen Heider, Traffic Center Manager. (Copy #5)




February of 2019, James Byrd Jr. filed a discrimination claim with the EEOC
Cleveland, UH office. Investigation was concluded March 3, 2020.




 Notice of right to sue letter was then sent to Tamps (Popy #6)


 Reasonable accommodations that were asked for were 15 hours off between
 trucking runs, and to be given the trucking runs that did not require the
 lifting of more than 25 lbs. The digestive disease diagnosed is diverticulosis/
 diverticulitis. Enclosed is a copy of the ADA statement covering the digestive
diseases/disorders. (Copy #7).

Also enclosed, is the formal definition of Essential Job Function. (Copy #8).




                                                         i
                                                     SIGNATURE
                                                                      Ar
                                 V
            Case: 5:20-cv-01923-JRA Doc #: 1-1 Filed: 08/28/20 4 of 19. PageID #: 10




       PEPSICO                                                                                 a<

                                  Physician's Medical Review Form



Employee Name:.

Job Evaluated:            (W Qfwiw                                     Shift:



Attention, Physician:      The Genetic Information Nondiscrimination Act of 2008 (GINA) prohibits
employers and other entities covered by GINA from requesting or requiring
                                                                                 genetic information of an
individual or family member of the individual except as specifically allowed by law.
                                                                                        To comply with this
law, we are asking that you not provide any genetic information when respondin
                                                                                      g to this request for
medical information. "Genetic Information" as defined by GINA includes an individual
                                                                                           's family medical
history, the results of an individual's or family member's genetic tests, the fact that
                                                                                        an individual or an
individual's family member sought or received genetic services, and genetic informatio
                                                                                         n of a fetus carried
by an individual or an individual's family member (or an embryo lawfully held by
                                                                                     an individual or family
member receiving assistive reproductive services).

In responding to this form, if the employee has (or has a record of) more than
                                                                               one impairment, please
respond only as to the impairments) for which accommodation is requested.



1.   Does the employee have an impairment that substantially limits a major life activity?
                                                                                            (For example:
     caring for oneself, performing manual tasks, walking, seeing, hearing, sitting, speaking,
                                                                                               breathing,
     learning, concentrating, etc.) If so, describe the impairment and the limitation.




                                 Yi. \\V*                    *W\c\y\        y^v\ch . ^e\tVv\\vv\a\w,y(
                              V) o , \vOvvr\AJV\tK^ 0)\H A             \u\y\r\\VY

2.   Does the employee have any permanent medical restrictions? If so, please describe.




     ^Vm\X\(vV Vcs Vk \VM •                                             0
3.   Does the employee have any temporary medical restrictions? If so, please describe
                                                                                       and explain how
     long these restrictions will be in place.




4.   Based on the enclosed job description, can the employee perform the job functions
                                                                                       of
                                   either with or without an accommodation?         Yes      No

                                                       1
            Case: 5:20-cv-01923-JRA Doc #: 1-1 Filed: 08/28/20 5 of 19. PageID #: 11




5.   Please list each job function(s), if any, that the employee is unable to perform unless he/she
     receives an accommodation:

                               \M\Ai ^ UU (ki c^A                                        ^<CipiMAfU


6.   What modifications, if any, to the job functions listed in Question #5 above, might enable
                                                                                                the
     employee to perform the CSVd. "VN\Nt.vf                  job?

     %\WJL                      KV                                      nW,.^ ViH                  V\CiV
     frUttiV ~).c                  v\c\                                i \^s\n

7.   Would performing all of the functions of the IV^U^vlNNl t vP
                                                                                   _job, either with or without
     an accommodation, result in a direct threat (significant risk of substantial harm)
                                                                                        to the safety or health
     of the employee or other persons?         Torres             No


8.   Please describe any direct threat to health or safety identified in Question #7.


                            \\Vs\\f\u IwuW ^\fvv\. 1\                                        c\m\c\ ^tNfvc\\yvc\V
                 MVN O^Va                          YUUry^ i^(\v                   , \V \\WitW V4\\)V
9. Would an accommodation eliminate the direct threat to health or safety, or reduce it to                          5
     below the level of a direct threat?       Xjfaes             No           Not Applicable


     If yes, what accommodation, if any, would eliminate any direct threat, or reduce it below
                                                                                               the level of a
     direct threat?

            YuW\V\ca ^CVML VvMAiyV -Qr^f VxV VS ^.Ci\\\ vxd -Ysn




                                                                                \ny?i \»
     Sig nature of Physician                                            Date



     Physician's business address:                ^Y(\V\(\Wv S)j\ t                     \\
                                           M     Vai*>        :

     Type of practice/Medical specialty:                 - ^CVvVfrJ                     Cka

     Telephone: (Qfo) ^2-0 • \?>V                       Fax: (rati ?>VT- 7^-^



                                                          2
               Case: 5:20-cv-01923-JRA Doc #: 1-1 Filed: 08/28/20 6 of 19. PageID #: 12




         PEPSICO
                            CONFIDENTIAL REQUEST FOR ACCOMMODATION

TO: HR Manaae^f\^fv^W\8iJY]
FROM:        JfrivtaA      M                   Jr,        Position:       OTQ       Qrufg.C
Work Location: C?trAor> .OiA TraS^ CpAe>r Supervisor:                     3e.fi ?4-e.lAg.C
    1.   Please describe your impairment and describe how your impairment limits a major
                                                                                              life activity.
         (Examples of major life activities are: caring for oneself, performing manual tasks,
                                                                                              walking, seeing,
         hearing, sitting, speaking, breathing, learning, concentrating, etc.)

                CdnnoV                  ©dec         £5 lb5.   Canned      b&nA o\)ec         exce,SS\v«Ae|.
         |4aue 4©       bavie       aj-leasV    15 Vioors        o^T            ®cde.f    4ts.    \<zA *vu|



   2.    Using a Physical Demands Analysis or job description, describe how the impairme
                                                                                         nt you identified in
         Question 1 limits your ability to perform your job responsibilities.    (Attach additional sheets as
         necessary).
                         TKe,       esseci4ia.\         4uv\cMon      eC                 \6      noY   Iryipaiced >



   3.    Specifically describe the accommodation(s) you are proposing, and state how the proposed
         accommodation will assist you in performing your job responsibilities.

                        hoars        off beAvueeo Cavtt -for f>c0pec ces\ arA £«>A.
     dm^Vvon, DrivArx^                            -\v                      Yhe. b2AA\r^                 tt$V»naj

   4.    Would you like the Company to work with you to attempt to identify other vacant positions
                                                                                                   that may
         meet your restrictions?   Yes             Sf No


   5. Are you willing to relocate?     Yes                 of No           Please restrict your search for vacant
      positions to the following geographic areas:



I understand that the Company will determine whether, based on state or federal
                                                                                  law, I am eligible for a
reasonable accommodation. I further understand that, if I am eligible for a reasonab
                                                                                     le accommodation, 1 will
be asked to participate in the process of identifying and selecting an accommodation.
                                                                                        I agree to promptly
cooperate with any requests for medical examination or testing and to release to authorized
                                                                                              Company
personnel and agents the medical records necessary to evaluate my request for
                                                                              an accommodation.


           X                    J                                             iQ-15-lviti
Employee Signatj
                                                                   Date
Case: 5:20-cv-01923-JRA Doc #: 1-1 Filed: 08/28/20 7 of 19. PageID #: 13


                                                                                                                                  +5
     8:44 00 IIP                                                                        < LTE,il 77% b

               Andrea Fortune
       <                                                       V*                                   Q
               3302872665
                           Monday, December 1 0, 201 8


                                                                                                    -s_;
                                                               >-L_ -

                                                         - r     _            fajjjjjjijj




                                                                          -




           1 1 :08 AM




                          Tuesday, December 1 1 , 201 8




                                                                                                                 Ijjpjl


                                     _ -




                                                                                 i - . =


           7:08 AM




                        Wednesday, December 1 2, 201 8




                                           '-4

                         - L =                                                                             _ .

                                                                  . ~*Z
                                                 r__ -




                                 _
                                                                                    ,       =



           9:43 AM




                                                                                                                          SI" .




                                           o                                                    \
Case: 5:20-cv-01923-JRA Doc #: 1-1 Filed: 08/28/20 8 of 19. PageID #: 14


                                                                                                      e
       - " »




       ^       Jen H Fritolay
                                                                                  CALL         MORE
       %       +13306853412

                                         I can work I just sill have
                               2:51 PM   pain sometime.

               -, .   '/ . .                .   .   .   .   .   - .   .   ^   .   ;   - .



                      I need you to be able to do
                      all work we have.
                                                                                            2:51 PM



                                         Can't do a lot of bending
                                         over without being un
                                         comfortable or in pain. My
                                         doctor said that I wouldn't
                                         feel like myself about a year
                           2:56 PM       or so.



                      Ok. I need you to be able to
                      do all work that we have. If
                      there is sphrtethirtg that
                      preventingyoufrom doing
                      anything in particular we
                      need td diScuss you being
                      on leave or apply for ADA. I
                      understand ^hdtypu went
                      through, but please under
                      stand what is needed to be
                      an active driver, you would
                      ha\w mnro rrtncictonrw in
Case: 5:20-cv-01923-JRA Doc #: 1-1 Filed: 08/28/20 9 of 19. PageID #: 15
                                                                   Qopu #-5
                                                                       •p at
        - cr




                    Jen H Fritolay
                                                      CALL      MORE
               X    +13306853412
                                 I will never have a full
                                 medical release. I have a
                                 chronic disease. It is not
                       2:29 PM   curable.


                     Which is vyhy you need to
                     contact HR.
                                                             2-30 PM



                            2:30 |,M It can only be managed.
                     You had a full release when
                     you came back that shoWed j
                     no restrictions.        L A 2:30 PM
                                            2L _ ..




                          2:31 pm Not true and you know it.
                     Like I said you need to need
                     to talk to HR. You are not on
                     restrictions
                                                          2:31 PM



                                 Take a look at my last
                      2:32 PM    doctors excuse.


                                             t .urill conrl tn i-i D

                   Enter message
Case: 5:20-cv-01923-JRA Doc #: 1-1 Filed: 08/28/20 10 of 19. PageID #: 16


                                                                     ^XXCiJL




              Jen H Fritoiay
                                               CALL           MORE
              +13306853412



                      2:31 PMv
                                 Not true and you know it


                Like I said you need to need
                to talk to HR. You are not on
                restrictions.
                                                           2:31 PM


                            Take a look at my last
                  2:32 PM   doctors excuse.


                                 2:35 PM
                                           I will send to HR.


              ; Please do. Like I told you
                before this is not something
                that would be approved
                locally, end you haven't a
                returned to work, so the
                last release you did have
                a full release. If more time
                off is needed, you will need
                another doctors note.
                Please let me know when
                you plari to return to work;
                                                       3:13 PM




                                                   O   y

                                                  w
Case: 5:20-cv-01923-JRA Doc #: 1-1 Filed: 08/28/20 11 of 19. PageID #: 17




       RftiS:         xWi                 ; ;;. ^ *X^.S:-jft?6^1.i5:47-PM'

               Jen H Fritolay
                                                                          GALL                 MORE
               +13306853412
                       ,   " i TraajrfTijjnr -coTiLu ru:




                                                  r- --.-=   -
                                                                                          "1               .


                                                                                                    _ lh|j§gKj

                                                1'-*
                                              -Lf>
                                   i      -   -J: —.;--- "---     --1 -—
                                   f-tr
                                                                     Li              -v
                                                                                               sf
                                                                               w               ¥=

                                                                                     -t


                       i:o;pMa
                             ypwufiffiM
                                                                 i^j*^_.Ee5!!0K - __
                                                                    _=.    -   i r   ^---rj^lBFEl




                           Tuesday, April 24, 201 8


                              Hey Jen still having
                              problems with my intestine.
                              Doctor suggest more time
                  2:25 PM     off.


               i Please have him fill out
               1 a return to work slip and
                contact HR.
                                                                                      '2:25 PM


                                                                                                        St


                                                 fX


                                  :W~                                                                 itt£



        ^^EMer^niessage;
Case: 5:20-cv-01923-JRA Doc #: 1-1 Filed: 08/28/20 12 of 19. PageID #: 18




                    rr:P




                    fejg«>1*1'
                                            ass™.              - *^BW




        ^     Jen H Fritolay
                                                    CALL      MORE
         N    +13306853412
                                 comfortable or in pain. My
                                 doctor said that I wouldn't
                                 feel like myself about a year
                  2:56 PM        or so.



                Ok I need you to be able to
                do all work that we have. If
                there is something that is
                preyentirrg you frbnri doing
                anything in particular we
                need to discuss you being
                on leave or apply for ADA. I
                Understand whMyou went
                through, but please under
                stand what is needed to be
                an active driver, you would
                have rtibre cdnsisterfcy in
               your schedule if you were
               bidding dri everything: Call
               me with questions
                                                           2:59 PM



                                 Please understand not
                                 saying I am sick still
                 3:01 PM         healing.
Case: 5:20-cv-01923-JRA Doc #: 1-1 Filed: 08/28/20 13 of 19. PageID #: 19
                                                                                                              (Jopu "#0
                                                                                                                      pdc^ 7
                             mmi                                              mm
     &



      Z     Andrea Fortune
                                                                              CALL                            MORE
            3302872665


                          Monday, April 30, 201 8


                            Hey Andrea trying to get a
                            hold of you. DPS has kicked
                            me out of the system so i
                            can not bid. Also Jen Hider
                            wanted me to contact
                            you before returning to
                            work. My doctor dose not
                            want me to do anything
                            strenuous and he suggests
                            I have at least 1 5 hours off
                            between runs. Due to my
                            intestinal condition. This is
                8:24 AM     James Byrd.


                            Pl$ase ephtactLrhe at your
                8:26 AM     earliest convenience.

                                                                    A: j          LI -^ "-r -.5

                               P
                                                                                                          =




                                                                        I         E.«-
                                            -               =!£=    „
                                                                                     r - r-;-L
                                   o.-     -

                                                                   t1 Vj:i
                                                              "1»       ».- -SL



                                                                                             ii}~         -F-Jv
                                         Ili-T         s-K-i                             '            "       '   "
                                    ~5""*        -2»   -t      5
                                    ^     lis.




                                                                                         J O    O \

                                                                                         Iwl
                       Case: 5:20-cv-01923-JRA Doc #: 1-1 Filed: 08/28/20 14 of 19. PageID #: 20
\   EEOCform 161 (11/16)                    U.S. Equal Employment Opportunity Commission


                                                    Dismissal and Notice of Rights
    To:       James M. Byrd, Jr.                                                         From:     Cleveland Field Office
              1743 Underwood Street                                                                EEOC, AJC Fed Bldg
              Cuyahoga Falls, OH 44221                                                            1240 E 9th St, Ste 3001
                                                                                                  Cleveland, OH 44199



                               On behalf of person(s) aggrieved whose identity is
                               CONFIDENTIAL (29 CFR §1601. 7(a))
    EEOC Charge No.                                EEOC Representative                                                  Telephone No.

                                                   Sabrina A. Austin,
    532-2019-00961                                 Investigator                                                         (216) 522-7675

    THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

          I     I   The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                    Your allegations did not involve a disability as defined by the Americans With Disabilities Act.


                    The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.


                    Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                    discrimination to file your charge

                    The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                    information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                    the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

                    The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.


          I     I   Other (briefly state)


                                                            - NOTICE OF SUIT RIGHTS -
                                                     (See the additional information attached to this form.)


Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)


Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                       On behaff oMhe Commission

                                                                                                                            MAR o 3 7020
    Enclosures(s)                                     137
                                                              j p.             R^Hutter,                                      (Date Mailed)

                                                                      Deputy Director
    cc:
                Ash lee Stewart
                Senior Legal Specialist
                FRITO-LAY - MD 3A-442
                7701 Legacy Drive
                Piano, TX 75024
         Case: 5:20-cv-01923-JRA Doc #: 1-1 Filed: 08/28/20 15 of 19. PageID #: 21



In the past, asking an employer for reasonable accommodation in regards to inflammatory bowel
                                                                                                       a
disease (IBD (Crohn's disease and ulcerative colitis!! was a risky undertaking. The stigma
that neonle with EBP have emotional problems or severe stress was pervasive, and seeking legal
recourse if one was discriminated against was not easy. There was no law in place that
specifically protected people with IBD from losing their job if they became ill or needed
accommodation. An amendment to the Americans with Disabilities Act (ADA) in 2008 changed
this and offered some much-needed protections for people with IBD in the workplace.

The amendment, which took effect January 1, 2009, protects more individuals under the ADA
than it did in the past. A disability is now defined as a condition that substantially impairs a
major life activity—even while that condition is in remission (which is broadly defined as the
absence of disease activity). This is an important distinction for people with IBD, because the
disease often goes through periods of active flare-ups and remissions, and it is not apparent just
from looking at a person with IBD that they could need assistance in order to perform the duties
of their job.

A disability is now defined as a condition that substantially impairs a major life activity—even
while that condition is in remission.

A Definition of "Major Life Activities"
The first definition of major life activities in the ADA includes a fairly obvious set of abilities—
caring for oneself, performing manual tasks, seeing, hearing, eating, sleeping, walking, standing,
lifting, bending, speaking, breathing, learning, reading, concentrating, thinking, communicating,
and working.

The second definition of major life activities includes a list of "major bodily functions"—
functions of the immune system, normal cell growth, digestive, bowel, bladder, neurological,
brain, respiratory, circulatory, endocrine, and reproductive functions. These major-life activities
can be impaired by a variety of diseases and conditions, but that isnt always readily apparent
from looking at, or even talking with, a person.

It's no secret that people with IBD would certainly be able to support a claim that their disease
affects at least one major bodily function. Because of the frequency of extra-intestinal
complications of IBD, it's also possible that several bodily functions might be affected by IBD
and not just the digestive system.

Applications of the ADA to IBD
Now that digestion is defined as a major life activity, people who have IBD are covered under
the ADA. Employers are required to make "reasonable accommodations" to assist their
employees who are considered disabled by the definitions set in the ADA.
Some examples of reasonable accommodations for someone with the digestive disease might be:

    • Allowing enough time for frequent restroom breaks

    • Moving an employees' workstation closer to a restroom

    • Time off or unpaid leave for doctor's appointments, flare-ups or hospitalizations

    • Providing flexible work schedules or telecommuting opportunities

    • Reassignment to a different position

As with many provisions of the ADA and other laws, there is room for interpretation as to what
is a reasonable accommodation, and whether or not a particular person is entitled to them. If you
think you are being discriminated against, you can look up your local Equal Employment
Opportunity Commission office in the phone book under "U.S. Government" or call them at
(800) 669-4000 (Voice) or (800) 669-6820 (TDD).

Has This Law Been Applied to People With IBD?
Yes, the amendment to the ADA has been used by people with IBD. There have been lawsuits
brought by people with IBD who were terminated from their jobs because of the effect their
Crohn's disease or their ulcerative colitis had on their job. In some cases, taking legal action may
be the way to resolve the situation, especially if the employer is not open to arbitration or
providing any kind of reasonable accommodation.

However, most people would want to avoid a lawsuit with their employer. For this reason, the
Crohn's and Colitis Foundation has developed a letter that can be used to communicate the need
for accommodation to an employer. The letter can be customized, signed by a healthcare
provider, and then provided to an employer. The goal is to allow a person with IBD to continue
       Case: 5:20-cv-01923-JRA Doc #: 1-1 Filed: 08/28/20 16 of 19. PageID #: 22
                                                                       Copy
An employee who is otherwise qualified (for example, because the employee has
the degrees, license, and experience required for the position) is protected from
disability discrimination if he or she can perform the essential job functions. It
doesn't matter if the employee requires an accommodation from the employer to
do so: As long as the employee can perform the essential functions of the job,
with or without a reasonable accommodation, the employee is protected from
discrimination by the ADA.

This is why the labeling of job functions as "essential" or "nonessential" is so
important. If a function is truly essential, and an applicant or employee cannot
perform it even with a reasonable accommodation, then that person is not
qualified for the job as a legal matter. The person cannot bring a disability
discrimination lawsuit against the employer, even if the person couldn't perform
the essential job functions because of a disability. On the other hand, if a function
is not truly essential, the employer cannot exclude a person with a disability from
consideration for the position just because that person can't perform the function.
Legally, it may not play a role in the employer's decision-making process.



Which Job Duties Are Essential?

As the name suggests, essential job functions are the fundamental, not marginal,
duties of a job. A job duty is an essential function if any of the following is true:

   • The reason the job exists is to perform that function. For example, an
      essential function of a pilot is to fly planes.

   • Only a few employees can perform the function.

   • The function is so highly specialized that the employer hires people into the
      position specifically because of their expertise in performing that function.



Work Cited: Nolo.com
                                            it.           iSj
                 Case: 5:20-cv-01923-JRA Doc #: 1-1 Filed: 08/28/20 17 of 19. PageID #: 23
                                  'ojgf


  Name:                                    i—                                     Time In:


! H2S been under our care from:            (%                                to      3


 He/She may "return to         School or   ^VVork on:


! Diagnosis:        B              's-wM          &4se^

. Comments:    ,jL Sim if                       Pny-             S3u>d^e                      feUo'uP k%rr>
! cCT                     tQrs <3$& bsfcrtAaf te {J&rK'Sh                             ygyafeatiS lertfeitefJ" ~
                         '4_
                                     23
                         7"
 Physician Signat^e^       p^!                             C Date:                Time Discharged:
                                                   Rex W. Dinsmore, D.O.
                                                   West Avenue Family Practice
                                                          145 'West Avenue
                                                       Tallmadge, Ohio 44278


                                                                                                                      r-




                                                                                                2_                    t:
                           i                                                                               •'••'•2
                                                                                                         : 31I


                                                                                                        mV v •.- "




                                                                                                        411
                                                                                                       ill  :•




                                                                                                       as
                                                                                                        2%®



                                                                                                                     vl
                                                                                                        ":S!|
                                                                                                           sail
                                                                                                         :®i
                                                                                                          wi
                                                                                                          3B||-
                                                                                                                 :S':'.t!
            Case: 5:20-cv-01923-JRA Doc #: 1-1 Filed: 08/28/20 18 of 19. PageID #: 24


    4§TSumma
'       Healths
                                           Summa Health Medical Croup

                                              Ramakrishna Bandi, MD

                                            275 Graham Road, Suite 11

                                           Cuyahoga Falls, Ohio       44223

                                            Telephone #330-920-1 212

                                                 Fax# 234-31 2-2337


      DATE:    ^ fryihVh


      This is to certify that   -XCkWx

      Is:             able to return to work/school without restrictions.


                      able to return to work/school with the following restrictions:


                W*.V XU.tv\\                        ^ \\ \V Xtu^vi^e wVoA -^V\r^
                toMNU                    y ViW XmvWa ck                         y^x    • V\w\\V|
                WV\\M\(^ vn fof\gAcU\V\ .                    , XUxtVN £>V.V y\\V\ CvMV4            ^'
                      not able to return to work until




                                     i
         Case: 5:20-cv-01923-JRA Doc #: 1-1 Filed: 08/28/20 19 of 19. PageID #: 25

      UMTEDSTATES                                                                              X a OVG UQ %
Ssm POSTAL SERVICE
                                                                                           Pe^P( lydjQ P~P\ ' TO L
August 20, 2020



Dear Sandy Fraga:


The following is in response to your request for proof of delivery on your item with the tracking number:
9489 0090 0027 6160 3427 72.


Item Details

Status:                                                 Delivered
Status Date / Time:                                     August 19, 2020, 1:05 pm
Location:                                               CANTON, OH 44702
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic

Shipment Details

Weight:                                                 8lb, 2.5oz

Recipient Signature



                  Signature of Recipient:

                                                            4030 1 6TH ST SW


                                                            CANTON i OH 44710-2354


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.



Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1 -800-222-1 81 1 .


Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
